Mr. Justice Slater
delivered the opinion of the court.
Plaintiff settled upon the land in July, 1888, entered the same as a homestead at the Lakeview land office on *362August 5,1889, and has ever since continuously resided on and cultivated the land, but, his entry having been canceled as the result of the decision of March 16, 1903, in the case of Morrow v. State of Oregon, 32 Land Dec. Dept. Int. 54, he has been prevented from making final 'proof by the claim of the State that the land was swamp land.
The legal principles announced and the conclusions reached by us in the case of Morrow v. Warner Valley Stock Co., 56 Or. 312 (101 Pac. 171), are conclusive here. Therefore the decree of the lower court will be reversed, and one entered here adjudging plaintiff to be the owner of the equitable title to the land described, that defendant holds the legal title thereto subject to plaintiff’s equity, and- that it be required to convey the same to plaintiff by proper deed, executed by its officers, within 90 days from the date of the filing of the mandate in the court below, and that, in default thereof, the decree shall stand as and for a conveyance.
Further prosecution by the defendant of his action in ejectment is perpetually enjoined. Reversed.